                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In re:

Damon M. McKenney, Sr.,                                       Case No. 19-42592
                                                              Chapter 7
                  Debtor(s).                                  Hon. Maria L. Oxholm
_____________________________________/


                     Order Granting Payment of Filing Fee in Installments

         After considering the Application for Individuals to Pay the Filing Fee in Installments

(Official Form B 3A), the court orders that the debtor(s) pay:

         $335.00 on or before 6/24/2019

         Until the filing fee is paid in full, the debtor(s) must not make any additional payment or

transfer any additional property to an attorney or to anyone else for services in connection with this

case.

Signed on February 27, 2019




   19-42592-mlo       Doc 8     Filed 02/27/19     Entered 02/27/19 10:44:53         Page 1 of 1
